In a proceeding pursuant to CPLR article 78 to review a determination of the Nassau County Civil Service Commission, dated August 9, 1990, removing the petitioner from an eligibility list for the position of police officer in Nassau County, the Nassau County Civil Service Commission appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Nassau County (Winick, J.), entered May 10, 1991, as annulled the determination.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The appellant contends that the court’s decision annulling its determination is based upon facts which were not before it when it made its determination. However, the record shows that the facts leading to the court’s decision that the petitioner John Coupe was a Nassau County resident for purposes of Public Officers Law § 3 (2) at the time the appellant disqualified him were before the appellant when it issued its determination. Mangano, P. J., Kunzeman, Eiber and Balletta, JJ., concur.